          Case 1:09-cv-10101-RA Document 213 Filed 10/04/19 Page 1 of 2
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED:     It/
                                                                                   I.{    {(C1

 CAPITAL RECORDS, LLC, et al.,

                             Plaintiffs,
                                                                      ORDER
                        V.
                                                              No. 09-CV-10101 (RA)
 VIMEO, LLC, et al.,

                             Defendants.


 EMI BLACKWOOD MUSIC, INC., et al.,

                             Plaintiffs,

                        V.                                    No. 09-CV-10105 (RA)

 VIMEO, LLC, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         In connection with the pending motions for summary judgment, Plaintiffs have submitted

a chart laying out the interactions that various Vimeo employees had with each of the videos at

issue. See Berkley Deel. Ex. B. This chart does not incorporate, however, the evidence, as to each

video, of the "facts actually known" by the employee(s) who interacted with the video that would

"make infringement obvious." Capitol Records, LLC v. Vimeo, LLC, 826 F.3d 78, 97 (2d Cir.

2016).

         No later than October 16, 2019, Plaintiffs shall provide the Court with a supplemental

submission that includes, as to each video, the facts known to the employee(s) who interacted with

the video that would make infringement objectively obvious. The submission shall be in the form

of a modified version of Exhibit B to the Declaration of James Berkley, and shall include, for each
          Case 1:09-cv-10101-RA Document 213 Filed 10/04/19 Page 2 of 2




video, an additional column listing the pertinent facts known to the employees who interacted with

that video, along with citations to the evidence in the record that establishes the employee(s)'

knowledge of such facts. If the identity of the employee who interacted with a particular video is

not known, Plaintiffs shall list the pertinent facts known to all employee(s) who had the ability to

interact with that video in the manner specified. For example, if a video was "whitelisted," but the

identity of the employee who whitelisted the video is not known, Plaintiffs shall list the facts

actually known by all Vimeo employees who had the ability to whitelist videos.

         Along with the supplemental chart, Plaintiffs shall submit a supplemental memorandum

explaining how the facts known to the employee(s) who interacted with each video made

infringement objectively obvious as to the specific videos at issue in this case. The memorandum

may briefly discuss each video individually or may group the videos in a manner that Plaintiffs

deem appropriate.

SO ORDERED.

Dated:     October 4, 2019
           New York, New York
                                                              (
                                                  Ro1lflie Abra~------- . ·
                                                  tlnifed-St~tes District Judge




                                                 2
